DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 were originally filed.
Claims 1-2, 8-13, and 19-20 are pending and have been allowed for the reasons set forth below.
Response to Amendments
In regards to the previous rejections under 35 U.S.C. § 112(a): the amendments to the claims overcome the previous 35 USC § 112(a) rejection. Therefore, the previous 35 USC § 112(a) rejection is withdrawn.

In regards to the previous rejections under 35 U.S.C. § 112(b): the amendments to the claims overcome the previous 35 USC § 112(b) rejection. Therefore, the previous 35 USC § 112(b) rejection is withdrawn.
Allowable Subject Matter
Claims 1-2, 8-13, and 19-20 are allowed over the prior art of record.
The closest prior art of record is US 2017/0210378A1 (“Gunaratne”), US 2017/0116487A1 (“Yamazaki”), US 2018/0284785 (“Berntorp”).

The following is an examiner' s statement of reasons for allowance: 


The prior art Yamazaki discloses a device that is able to generate an occupancy grid map a first moving vehicle. The occupancy grid is able to acquire a distance from the first moving vehicle to an obstacle in the surrounding around the vehicle. The vehicle is able to travel and depict a path to travel along; the vehicle further contains an environment acquisition unit that acquires environment information about the path the vehicle is traveling on. Yamazaki further discloses a prediction unit that is able to predict a movement destination of another traveling vehicle that is within the surrounding of the first moving vehicle. Yamazaki however did not explicitly disclose the limitation “calculate evaluation values from the kinds of the plurality of 

The prior art Berntorp discloses a method for controlling a host vehicle that is traveling in an environment that contains surrounding vehicles traveling as well. Berntorp is able to control a motion of the host vehicle according to a trajectory and adjusts the trajectory of the host vehicle based on the levels of risk posed by the trajectories of the surrounding vehicles. The host vehicle is able to determine a set of feasible trajectories of the surrounding vehicles and a level of risk of each feasible trajectory as a combination of the probability that the trajectory intersects with the trajectory of the host vehicle. Berntorp further discloses measuring variables from the Kalman filters or from the state variables and the road geometry, the statistical values of the variables are the minimum, maximum, mean, variance, the difference between the first and the second value, and the difference between the last and the second to last value. Berntorp however did not explicitly disclose the limitation “calculate evaluation values from the kinds of the plurality of intentions; and select the evaluation values based on difference of variances between the kinds of the plurality of intentions”. 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“calculate evaluation values from the kinds of the plurality of intentions; and select the evaluation values based on difference of variances between the kinds of the plurality of intentions”

Claims 2, & 8-11 depend from claim 1 and are therefore allowable.

Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“calculate evaluation values from the kinds of the plurality of intentions; and select the evaluation values based on difference of variances between the kinds of the plurality of intentions”

Claims 13, & 19-20 depend from claim 12 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668